DETAILED ACTION
This is the first Office Action regarding application number 17/070,178, filed on 10/14/2020, which claims foreign priority to JP 2019-188385, filed on 10/15/2019.
This action is in response to the Applicant’s Response dated 02/10/2022.
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I and Species A1 (claims 1, 2, and 4-6) in the reply filed on 02/10/2022 is acknowledged.

Status of Claims
Claims 1-8 are currently pending.
Claims 3, 7, and 8 are withdrawn.
Claims 1, 2, and 4-6 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in the preamble “a plurality of cells”, and also recites later in the claim “thin line power generators” as well as other recitations of “the cells” and “a composite cell”.  The examiner cannot determine if “the cells” recites after the preamble refer to the “cells” of the preamble (which the examiner assumes to be solar cells) or to the “thin line power generators” of line 5 (which are also assumed to be solar cells). 
Claim 1 also includes recursive language, reciting “A solar panel…, the solar panel comprising…the ring-shaped member being arranged near the solar panel…”.  The examiner finds these portions of the claim indefinite, as the solar panel comprises the ring-shaped member, but also the claim requires the ring-shaped member to be arranged near the solar panel. How can this member be both a part of the solar panel and also arranged near the solar panel? Dependent claims 2 and 4-6 each incorporate by reference the indefinite subject matter of claim 1 and are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over TAKANORI (JP 2001-267603 A, English machine translation provided) in view of HAN (US 2018/0287248 A1).
Regarding claim 1, TAKANORI teaches a solar panel which is divided into a plurality of cells, the solar panel comprising: a light transmissive power generation region which is a central region in a diameter direction and in which thin line power generators extending in an extending direction are arranged in parallel in a direction substantially orthogonal to the extending direction (see solar cells 6 arranged as claimed within watch face and extending direction L, Figs. 1 and 2; para. 49 reports that the solar cells are connected in parallel); and 

wherein the cells include a composite cell that includes at least a part of the periphery power generation region and at least a part of the light transmissive power generation region (composite cells are considered the edge cells on either end of the plurality of cells), and 
a first cell among the cells is arranged on one end side in the diameter direction of the ring-shaped member, and a second cell different from the first cell among the cells is arranged on the other end side in the diameter direction (see that a first and second solar cell 6 are arranged on opposite end sides in a diameter direction of Fig. 16).

    PNG
    media_image1.png
    205
    600
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    228
    242
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    261
    251
    media_image3.png
    Greyscale

TAKANORI does not disclose expressly that there is a ring-shaped member arranged near the solar panel and resonating with radio waves of a frequency.
HAN teaches a ring-shaped member (electrically conductive bezel) arranged around a watch face and resonating with radio waves of a frequency.

    PNG
    media_image4.png
    776
    493
    media_image4.png
    Greyscale

It would have been obvious to a skilled artisan to modify TAKANORI and incorporate a ring-shaped member around the watch face and resonating with radio 

Regarding claim 2, the combination of TAKANORI and HAN teaches or would have suggested the solar panel according to claim 1, wherein the light transmissive power generation region is connected to a cell among the cells in the periphery power generation region on the one end side in the diameter direction of the ring-shaped member, via a portion of the composite cell in the periphery power generation region (annotated TAKANORI, Fig. 18 below illustrates that in a periphery area that the central cells are connected to a periphery cell).

    PNG
    media_image5.png
    509
    485
    media_image5.png
    Greyscale


Regarding claim 4, the combination of TAKANORI and HAN teaches or would have suggested the solar panel according to claim 3, wherein the light transmissive power generation region is divided along the extending direction of the thin line power generators (the region, generally interpreted, can be divided in half along the extending direction of the thin line power generators, as shown in annotated TAKANORI, Fig. 18).

    PNG
    media_image6.png
    509
    485
    media_image6.png
    Greyscale


Regarding claim 5, the combination of TAKANORI and HAN teaches or would have suggested the solar panel according to claim 1, wherein the cells are divided evenly such that the cells have a same power generation amount (the region, generally interpreted, can be divided in half along the extending direction of the thin line power generators, as shown in annotated TAKANORI, Fig. 18; and the examiner concludes that this dividing line produces symmetry, and thus will create two cell subsets that produce equal power generation amounts).

    PNG
    media_image6.png
    509
    485
    media_image6.png
    Greyscale


Regarding claim 6, the combination of TAKANORI and HAN teaches or would have suggested the solar panel according to claim 1, but does not disclose expressly that cells arranged in the periphery power generation region among the cells are connected such that an electric charge moves along the circumferential direction of the ring-shaped member which functions as an antenna. It would have been obvious to a skilled artisan to further modify TAKANORI to make integral the solar cell electrodes and ring-shaped electrical conductor as the use of a one-piece construction would be merely a matter of obvious engineering choice. MPEP 2144.04(V)(B).


Conclusion
No claim is allowed.
The following prior art is not relied upon but considered pertinent to the Applicant’s disclosure: EP 2275884 A1 and US 2014/0232603 A1. US 2019/0137951 A1 describes an embodiment where the solar panel may be integrated with the bezel antenna (paras. 169 and 173). O’CONCHUBHAIR (“Integration of Antennas and Solar cells for Low Power Wireless Systems”) describes a variety of methods and configurations for integrating antennas with solar cell conductive elements.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721